ANDELL, Justice,
dissenting.
I agree with the majority opinion that appellant did not object at trial, or argue on appeal, that Lindsey’s statements inculpating appellant did not qualify as statements against interest because they were not against Lindsey’s penal interest. Nevertheless, appellant did argue that Lindsey’s statements were not reliable. I would hold that unreliability is the foundation for the whole line of cases establishing that statements of co-defendants are inadmissible as to those portions inculpating a defendant. Accordingly, appellant adequately preserved error that I would hold is reversible. I respectfully dissent from the majority’s opinion apparently holding appellant waived his error by not more specifically articulating the manner in which Lindsey’s statements regarding appellant were unreliable.
Statement Against Penal Interest
We can usually presume reliability where the declarant’s statement falls under a traditional hearsay rule exception. See Ohio v. Roberts, 448 U.S. 56, 68, 100 S.Ct. 2531, 2539, 65 L.Ed.2d 597 (1980). However, a statement against the declarant’s penal interest is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement. TexR.CRIM. Evid. 803(24). Rule 803(24) does not allow admission of non-self-inculpatory statements, even if they are made within a broader narrative that is generally self-inculpatory. Miles v. State, 918 S.W.2d 511, 515 (Tex.Crim.App.1996) (quoting Williamson v. United States, 512 U.S. 594, 114 S.Ct. 2431, 2435, 129 L.Ed.2d 476 (1994)); Cofield v. State, 891 S.W.2d 952, 956 (Tex.Crim.App.1994).
The fact that a person is making a broadly self-inculpatory confession does not make the confession’s non-self-inculpatory parts more credible. Williamson, 114 S.Ct. at 2435. However, the confessions of arrested accomplices may be admissible if they are truly self-inculpatory, rather than mere attempts to shift blame or curry favor with the authorities. See id, at 2436. Whether a statement is self-inculpatory can only be determined by viewing it in context. Lee v. Illinois, 476 U.S. 530, 545, 106 S.Ct. 2056, 2064, 90 L.Ed.2d 514 (1986). A defendant’s confession is presumptively unreliable as to those portions which detail a co-defendant’s conduct or culpability because those portions may be the result of the defendant’s desire to shift the blame, curry favor, avenge himself, or divert attention to another. Lee, 476 U.S. at 545, 106 S.Ct. at 2064; Cofield, 891 S.W.2d at 956. A co-defendant’s statements about what the defendant did or said are less credible than ordinary hearsay evidence. Lee, 476 U.S. at 541, 106 S.Ct. at 2062. Furthermore, a co-defendant’s confession is not nec*584essarily made reliable in its entirety simply because some of the facts it contains “interlock” with the facts in the defendant’s statement. Lee, 476 U.S. at 545, 106 S.Ct. at 2064. The true danger inherent in such hearsay is its selective reliability. Id,
I cannot conclude that all of what Lindsey said was properly admitted. See Williamson, 114 S.Ct. at 2437. Lindsey’s statement is reliable only to the extent that he admitted knowingly possessing cocaine. See id. But other aspects of his confession, especially the portions implicating appellant as his source and detailing appellant’s struggle with Hur-tado, did little to subject Lindsey to criminal liability. See id. In fact, he may have been trying to curry favor with the police and district attorney to earn a lighter sentence and avoid other charges.
I would find the court erred by admitting both of Lindsey’s statements in their entirety. The non-self-exeulpatory portions do not fall within the statements against interest exception and, as such, do not bear adequate safeguards of reliability.
Harm
The error in this ease involves the denial of appellant’s constitutional rights to confrontation and cross-examination. Therefore, unless it can be determined beyond a reasonable doubt that the error did not contribute to the conviction or to the punishment, we must reverse the judgment. Tex.R.App. P. 44.2(a).
Had Lindsey’s statements properly been excluded, the only evidence that appellant possessed cocaine would have been his own extra-judicial confession. A criminal defendant’s conviction may not be based solely on that defendant’s extra-judicial confession, and if such confession is obtained, there must be some independent evidence of the corpus delicti of the crime. Brady v. State, 32 Tex.Crim. 264, 22 S.W. 924, 925 (1893).
Had the court excluded Lindsey’s statement, the only evidence linking appellant to cocaine possession would have been his own extra-judicial confession. Such evidence would have been legally insufficient to support a verdict. Therefore, I would find the erroneous admission of the statements harmful by allowing conviction where the evidence was otherwise legally insufficient.
I would sustain appellant’s first four points of error, and reverse and remand for a new trial.